UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2007 Portfolio 21 Message from Portfolio 21’s founders Dear Friends, We remember and honor our friend and colleague, Linda C.Y. Pei, who died of cancer on December 27, 2007, at age 63.Linda and Leslie Christian developed and cofounded the Women’s Equity Mutual Fund (now Pax World Women’s Equity Fund) and were close friends for more than 30 years.Linda was an honorable, kind, intelligent woman who was devoted to her family and who committed her professional work to advancing the role of women in the workplace.It is with great sadness that we say goodbye to Linda. As the campaigns, caucuses, and primaries continue, we are reminded once again of the tension that exists between long-term vision and values and short-term practicalities, such as winning elections (and making money).For a multitude of reasons, we as a culture are not ready, willing, or able to face head-on the realities of the Earth’s biocapacity limits, the implications for our lives, and the huge responsibility we bear for future generations.It is depressing, overwhelming, and difficult.For those reasons and many others, we are easily distracted when, in fact, we ought to be evaluating every choice and making every decision in a fully informed and intelligent way.This is not the general approach of the collective society, nor is it the approach of our leaders and candidates.Based on the debates and speeches so far, the only thing we know is that they all want “change.”Specifics such as biocapacity constraints are not on the agenda.The closest we’ve come in the political debates is inclusion of climate change on a laundry list of issues to be “changed.” To be fair, biocapacity isn’t the only topic that suffers.There is refusal to discuss the significance of our national debt, our trade deficit, and the shifting role of the U.S. dollar in the world.Approximately 70% of Portfolio 21’s investments are international because our company selection criteria have identified environmental leadership mostly outside the U.S.Nobody who wants to win an election dares discuss the possibility of economic decline or a change in the standard of living in the U.S.Over and over again, we witness the subjugation of long-term thinking to short-term reflexive decisionmaking. 2 With respect to the presidential election, it can be tempting to simply throw in the towel and go with the discussions of the moment, knowing deep down that we’re not really addressing the core issues, but feeling that it isn’t realistic to expect such a thing, anyway.We must remember this:the fact that biocapacity limits are not being discussed seriously at the presidential level does not mean that they don’t exist. Portfolio 21’s investment management process is designed to lead us to wise investment decisions in the context of the knowledge we have about biocapacity limits and our willingness to consider possible and probable future outcomes.While we may be fearful and even pessimistic about the future, we consider these future outcomes very seriously as we manage the ecological risk of the world’s stock markets. At Portfolio 21, we continue to review and evaluate our investment criteria in the context of new information and world developments.Our goal is to find the most appropriate investments in a world where the increasing impacts of rising population and consumption are meeting shrinking natural resources.This requires a level of analysis that is unpopular with our politicians as well as with many financial professionals, particularly when we are committed to long-term value creation rather than short-term exploitative profits.But the stakes are too high to be complacent or to expect that technology will save us.We seek rational approaches to long-term investing, which means we must set investment standards that include adaptability, creativity, flexibility, and ingenuity rather than hope, denial, and self-justification. We are committed to keeping you, our shareholders, fully informed of our investment process, and we welcome your input.Please email us anytime: leslie@portfolio21.com or carsten@portfolio21.com. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 3 Management's Discussion of Fund Performance: (6 months ending 12/31/07) Portfolio 21’s return was narrowly below the MSCI World Equity Index return during the past six months.Longer-term performance remains near or above benchmark. 6 3 5 Since month 1 Years Years Inception* return Year (avg Annual) (avg Annual) (avg Annual) Portfolio 21 Retail -0.86% 10.41% 13.34% 17.39% 7.36% Portfolio 21 Institutional** -0.74% N/A N/A N/A N/A MSCI World Equity Index 0.07% 9.57% 13.30% 17.53% 5.32% Gross Expense Ratio Portfolio 21 – Retail:1.59% Portfolio 21 – Institutional:1.29% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. * The inception of the Retail shares was 9/30/99. ** Institutional shares have been offered since 3/30/07. Investors struggled to assign a suitable market risk premium over the past six months after years of carefree lending and repackaging of debts left creditors with an ambiguous account of their balance sheets.Financial institutions were forced to write off billions of dollars of asset-backed investments.Banks, afraid to lend to one another, were in dire need of new capital.Many cut dividends and warned against even more potential writedowns.Further rate cuts and easier access to credit may not be enough to jump start lending and guide the economy out of this credit crisis anytime soon.This brings to the forefront the issue of other serious risks that have long been overlooked by investors, such as ecological risk. We believe the ecological risk associated with biocapacity constraints and climate change is the most serious threat facing capital markets and the global economy today.What is the appropriate “ecological risk premium” investors should apply to the market?No one can say for certain, but the importance of evaluating ecological risk is paramount.We believe corporations with a lower ecological risk profile have a competitive advantage over their peers, and thus warrant a higher relative stock price.While this has become apparent to some 4 investors for various investments, many are less obvious.As the competitive advantages of a smaller corporate footprint emerge, we expect ecological risk premiums to adjust and stocks prices to diverge.We believe Portfolio 21 investors stand to benefit. Fund sector allocation had a balanced impact on returns over the past six months, as Portfolio 21 was underweight in the worst performing sectors as well as the best.Given the subprime mortgage contagion and resulting credit crunch, it’s easy to distinguish the market sectors that underperformed.The financial services sector was by far the worst performing market sector.Portfolio 21’s exposure to the financial services sector is half that of the market, due to a lack of compelling investment opportunities and the complex and convoluted operating nature of many of the world’s largest financial institutions.Consumer cyclicals also performed poorly as investors fretted that housing and mortgage woes would spill into consumer spending.On the flip side, natural resource related industries outperformed on continued robust demand for commodities, especially in developing markets.The energy sector was yet again the best performing sector as oil rallied to near $100 per barrel.The fund’s investment criteria exclude direct representation here.However, Portfolio 21 companies are more energy- and production-efficient than most of their peers, and therefore potentially stand to strengthen their market positions and remain profitable in the face of prolonged commodity inflation. Given biocapacity constraints and climate change risk, we believe we have identified the sectors and companies that are likely to prosper in the future.We are overweight in the information technology, industrials, and materials sectors.Leading companies in these sectors are determined to enable global commerce to function more efficiently and with less waste.Advancement in technology, product design, and operating techniques will help these companies achieve competitive advantage, a lower relative ecological risk premium, and lower cost of capital, and thus a higher relative share value. Beyond market sectors, individual stock performance had a considerable impact on fund performance over the past six months: MTR provides public transport services in Hong Kong.The company also develops, sells and manages residential and commercial properties.MTR shares soared during the past six months on hopes its earnings will be boosted by increased property development projects following its merger with Hong Kong’s other railway operator, Kowloon-Canton Railway.Property development rights provide upside potential, while rail and station business provides steady cash flows.Furthermore, as a builder and operator of mass transit systems, MTR is part of the global solution to sustainable transport, validating the company’s business model. Schnitzer Steel operates a steel scrap recycling business in the western U.S.The company supplies ferrous scrap to export and domestic steel producers through its scrap collection, processing, and deep water facilities.Schnitzer shares climbed after the company announced top third quarter earnings on 5 rising foreign demand and record high scrap prices.Long-term fundamentals for recycled metals are strong and relatively tight supply is pushing prices higher in both the domestic and export markets, as the world’s thirst for steel continues.In the near term, however, record shipping rates have cut into profits at Schnitzer, which relies on ocean freight to transport the scrap metal it recycles.Steel manufacturing is an extremely polluting and energy-intensive endeavor, with significant impacts throughout the supply chain.Through the use of recycled raw materials, and cleaner and more efficient electric arc furnaces, the impacts of steel production can be greatly reduced. Ericsson is a world leader in the production of advanced systems and products for wired and mobile telecommunications networks.The company’s shares took a beating in the fourth quarter as management was blindsided by weakness in sales and margins.Although the stock will face headwinds until investor confidence returns, its strong market share and prospects for higher margins will serve it well in the long run.Ericsson also has procedures in place to monitor and improve environmental progress in product energy efficiency, materials procurement, the manufacturing processes, distribution, and product end-life use, which should provide further competitive advantage. Electrolux is a producer of appliances for home and professional use, selling more than 40 million products to customers in 150 countries.Electrolux products include refrigerators, dishwashers, washing machines, vacuum cleaners, and cookers.It had a rough fourth quarter as higher steel prices and uncertain demand from a slowing U.S. economy drove shares down near their 52-week low.The company has weathered times like this before and management has shown the ability to adapt to changing market conditions.Electrolux also produces some of the world’s most water-efficient washing machines and dishwashers, and dominates energy-efficiency awards for appliances in Europe, which should put them in favor with cash-strapped consumers looking to save money. The information above represents the opinions of Portfolio 21, is subject to change, and any forecasts made cannot be guaranteed. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Please see the following semi-annual report for the Fund’s holdings as of December 31, 2007. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.You cannot invest directly in an index. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges and expenses. The Fund is distributed by Quasar Distributors, LLC (2/08) 6 PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2007 (unaudited) Portfolio Holdings Percent of Net Assets Australia $ 3,625,336 1.36 % Austria 2,780,509 1.05 % Belgium 2,009,001 0.75 % Brazil 955,056 0.36 % Canada 3,165,135 1.19 % China 987,840 0.37 % Denmark 15,133,393 5.68 % Finland 9,183,147 3.45 % France 9,472,850 3.56 % Germany 21,931,041 8.23 % Hong Kong 1,367,097 0.51 % Italy 3,043,402 1.14 % Japan 26,000,155 9.76 % Netherlands 3,082,945 1.16 % New Zealand 266,307 0.10 % Norway 2,135,608 0.80 % Singapore 746,660 0.28 % Spain 7,709,915 2.89 % Sweden 23,830,276 8.95 % Switzerland 14,831,674 5.57 % United Kingdom 23,331,868 8.76 % United States 91,315,077 34.29 % Liabilities in Excess of Other Assets (565,270 ) (0.21 )% Total $ 266,339,022 100.00 % EXPENSE EXAMPLEfor the Six Months Ended December 31, 2007 (unaudited) As a shareholder of the Portfolio 21 Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/07 –12/31/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent 7 EXPENSE EXAMPLE (unaudited), Continued charges a $15.00 fee. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, the advisor is paying the IRA annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 8 EXPENSE EXAMPLE (unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/07 12/31/07 7/1/07 – 12/31/07* Retail Class Actual $1,000 $ 991 $7.51 Hypothetical (5% annual return before expenses) $1,000 $1,018 $7.61 Beginning Ending Expenses Paid Account Value Account Value During the Period 7/1/07 12/31/07 7/1/07 –12/31/07** Institutional Class Actual $1,000 $ 993 $6.01 Hypothetical (5% annual return before expenses) $1,000 $1,019 $6.09 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 1.50% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized expense ration for the most recent six month period of 1.20% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 184/366 (to reflect the one-half year period). 9 SCHEDULE OF INVESTMENTSat December 31, 2007 (unaudited) Shares Value COMMON STOCKS: 87.4% Automobiles & Components: 1.3% 11,625 Ballard Power Systems, Inc. (Canada) (a) $ 61,148 30,000 Denso Corp. (Japan) 1,220,827 16,500 Fuel Systems Solutions, Inc. (United States) (a) 235,785 54,000 Johnson Controls, Inc. (United States) 1,946,160 3,463,920 Banks: 5.8% 70,000 Dexia - Brussels Exchange (Belgium) 1,757,502 10,000 Dexia - Paris Exchange (Belgium) 251,499 60,000 ForeningsSparbanken AB (Sweden) 1,688,495 285,000 HSBC Holdings PLC (United Kingdom) 4,800,691 30,000 Royal Bank of Canada (Canada) 1,542,327 370,000 UniCredito Italiano SpA (Italy) 3,043,402 96,000 Westpac Banking Corp. (Australia) 2,334,429 15,418,345 Capital Goods: 11.7% 5,500 Acciona SA (Spain) 1,732,889 240,000 Atlas Copco AB - Class A (Sweden) 3,567,196 50,000 Basin Water, Inc. (United States) (a) 413,500 600 Eaton Corp. (United States) 58,170 3,000 Energy Conversion Devices, Inc. (United States) (a) 100,950 250,000 Hyflux (Singapore) 550,411 121,800 JM AB (Sweden) 2,491,237 45,000 Kurita Water Industries Ltd. (Japan) 1,357,282 150,000 Mitsubishi Electric Corp. (Japan) 1,553,576 10,600 Plug Power, Inc. (United States) (a) 41,870 18,000 Schneider Electric SA (France) 2,437,991 34,000 Siemens AG - Registered Shares (Germany) 5,384,235 87,000 Skanska AB - Class B (Sweden) 1,628,197 213,300 SKF AB - Class B (Sweden) 3,595,282 12,000 Suntech Power Holdings Co., Ltd. - ADR (China) (a) 987,840 26,000 Trex Co., Inc. (United States) (a) 221,260 41,900 Vestas Wind Systems A/S (Denmark) (a) 4,524,397 37,500 Volvo AB - Class B (Sweden) 627,456 31,273,739 Commercial Services & Supplies: 1.4% 150,000 Biffa PLC (United Kingdom) 975,852 30,000 Fuel-Tech (United States) (a) 679,500 43,800 Herman Miller, Inc. (United States) 1,418,682 100,000 Tomra Systems ASA (Norway) 703,938 3,777,972 Consumer Durables & Apparel: 6.2% 100,000 Barratt Developments PLC (United Kingdom) 899,384 102,000 Electrolux AB - Class B (Sweden) 1,691,807 The accompanying notes are an integral part of these financial statements. 10 SCHEDULE OF INVESTMENTSat December 31, 2007 (unaudited), Continued Shares Value Consumer Durables & Apparel: (Continued) 54,000 Husqvarna AB - Class A (Sweden) $ 637,491 180,000 Husqvarna AB - Class B (Sweden) 2,132,091 30,000 Interface, Inc. - Class A (United States) 489,600 43,000 Koninklijke Philips Electronics NV - ADR (Netherlands) 1,838,250 35,000 Matsushita Electric Industrial Co. Ltd. (Japan) 717,181 46,000 Nike, Inc. (United States) 2,955,040 105,000 Sharp Corp. (Japan) 1,873,007 35,200 Shimano, Inc. (Japan) 1,265,625 35,000 Sony Corp. - ADR (Japan) 1,900,500 16,399,976 Diversified Financials: 2.5% 26,000 Deutsche Bank AG (Germany) 3,397,991 2,600 Deutsche Bank AG - GDR (Germany) 336,466 64,000 UBS AG - GDR (Switzerland) 2,944,000 6,678,457 Food & Staples Retailing: 2.1% 25,000 Carrefour SA (France) 1,945,823 67,100 United Natural Foods, Inc. (United States) (a) 2,128,412 40,000 Whole Foods Market, Inc. (United States) 1,632,000 5,706,235 Health Care Equipment & Services: 2.2% 75,000 Baxter International, Inc. (United States) 4,353,750 40,000 Olympus Corp. (Japan) 1,630,201 5,983,951 Hotels, Restaurants & Leisure: 0.8% 28,300 Accor SA (France) 2,262,324 Household & Personal Products: 1.0% 60,000 Kao Corp. (Japan) 1,803,777 100,000 Natura Cosmeticos (Brazil) 955,056 2,758,833 Insurance: 3.6% 135,000 Aviva PLC (United Kingdom) 1,799,207 375,000 Friends Provident PLC (United Kingdom) 1,222,886 9,000 Muenchener Rueckversicherungs AG (Germany) 1,746,697 125,000 Sompo Japan Insurance, Inc. (Japan) 1,120,967 138,000 Storebrand ASA (Norway) 1,431,670 32,000 Swiss Reinsurance (Switzerland) 2,263,820 9,585,247 Materials: 9.6% 19,000 Air Liquide (France) 2,826,712 24,900 Air Products & Chemicals, Inc. (United States) 2,455,887 16,000 Linde AG (Germany) 2,120,976 34,000 Novozymes A/S - Class B (Denmark) 3,857,476 50,000 Praxair, Inc. (United States) 4,435,500 The accompanying notes are an integral part of these financial statements. 11 SCHEDULE OF INVESTMENTSat December 31, 2007 (unaudited), Continued Shares Value Materials: (Continued) 43,000 Schnitzer Steel Industries, Inc. (United States) $ 2,972,590 107,000 Stora Enso OYJ - R Shares (Finland) 1,597,283 161,790 Svenska Cellulosa AB - Class B (Sweden) 2,857,343 600,000 Teijin Ltd. (Japan) 2,557,153 25,680,920 Media: 0.9% 100,000 British Sky Broadcasting Group PLC (United Kingdom) 1,230,080 80,000 Reed Elsevier PLC (United Kingdom) 1,074,450 2,304,530 Pharmaceuticals & Biotechnology: 6.1% 110,200 Bristol-Myers Squibb Co. (United States) 2,922,504 120,000 Novartis AG (Switzerland) 6,562,480 27,600 Novo-Nordisk A/S - ADR (Denmark) 1,790,136 76,000 Novo-Nordisk A/S - Class B (Denmark) 4,961,385 16,236,505 Real Estate: 1.2% 75,000 British Land Co. PLC (United Kingdom) 1,406,445 39,870 Potlatch Corp. (United States) 1,771,823 3,178,268 Retailing: 3.8% 32,000 Hennes & Mauritz AB - Class B (Sweden) 1,932,979 700,000 Kingfisher PLC (United Kingdom) 2,007,293 100,000 Marks & Spencer Group PLC (United Kingdom) 1,106,948 215,000 Staples, Inc. (United States) 4,960,050 10,007,270 Semiconductors & Semiconductor Equipment: 3.0% 31,000 Advanced Micro Devices, Inc. (United States) (a) 232,500 115,000 Applied Materials, Inc. (United States) 2,042,400 135,000 Intel Corp. (United States) 3,599,100 124,000 STMicroelectronics NV - ADR (Switzerland) 1,773,200 7,223 Verigy Ltd. (Singapore) (a) 196,249 7,843,449 Software & Services: 0.8% 49,000 Adobe Systems, Inc. (United States) (a) 2,093,770 Technology Hardware & Equipment: 11.6% 118,800 Agilent Technologies, Inc. (United States) (a) 4,364,712 86,050 Canon, Inc. (Japan) 3,938,215 92,000 Dell, Inc. (United States) (a) 2,254,920 25,000 EMC Corp. (United States) (a) 463,250 42,000 Ericsson Telephone Co. - ADR (United States) 980,700 The accompanying notes are an integral part of these financial statements. 12 SCHEDULE OF INVESTMENTSat December 31, 2007 (unaudited), Continued Shares Value Technology Hardware & Equipment: (Continued) 62,300 Hewlett-Packard Co. (United States) $ 3,144,904 46,000 International Business Machines Corp. (United States) 4,972,600 100,000 NEC Corp. (Japan) 459,324 197,600 Nokia OYJ - ADR (Finland) 7,585,864 30,000 Ricoh Co., Ltd. (Japan) 547,690 7,000 Sunpower Corp. - Class A (United States) (a) 912,730 78,900 Xerox Corp. (United States) (a) 1,277,391 30,902,300 Telecommunication Services: 2.6% 300,000 BT Group PLC (United Kingdom) 1,620,618 3,300 Swisscom AG (Switzerland) 1,288,174 81,000 Telefonica SA (Spain) 2,625,723 315,000 Telstra Corp., Ltd. (Australia) 1,290,908 6,825,423 Transportation: 4.6% 24,000 Canadian Pacific Railway Ltd. (Canada) 1,561,660 98,000 Deutsche Post AG (Germany) 3,336,375 370 East Japan Railway Co. (Japan) 3,043,447 80,000 Mitsui OSK Lines Ltd. (Japan) 1,011,384 375,000 MTR Corp. (Hong Kong) 1,367,097 23,000 National Express Group (United Kingdom) 565,713 30,000 TNT (Netherlands) 1,244,695 12,130,371 Utilities: 4.6% 100,000 Iberdrola Renovables (Spain) (a) 826,060 110,000 National Grid PLC (United Kingdom) 1,824,319 40,000 Oest Elektrizitats (Austria) 2,780,508 24,000 Ormat Technologies, Inc. (United States) 1,320,240 40,000 Red Electrica De Espana (Spain) 2,525,243 92,000 Severn Trent PLC (United Kingdom) 2,797,981 40,049 Trustpower Ltd. (New Zealand) 266,308 12,340,659 TOTAL COMMON STOCKS (Cost $178,339,678) 232,852,464 PREFERRED STOCK: 2.1% Household & Personal Products: 2.1% 100,000 Henkel KGaA 5,608,301 TOTAL PREFERRED STOCK (Cost $3,312,125) 5,608,301 The accompanying notes are an integral part of these financial statements. 13 SCHEDULE OF INVESTMENTSat December 31, 2007 (unaudited), Continued Shares/ Principal Amount Value SHORT-TERM INVESTMENTS: 10.7% Certificates of Deposit: 1.1% New Resource Bank $ 300,000 4.500%, 02/21/2008 $ 300,000 300,000 4.400%, 04/24/2008 300,000 500,000 4.130%, 07/24/2008 500,000 Permaculture 24,284 1.000%, 03/27/2008 24,284 Self-Help Credit Union 100,000 4.820%, 08/20/2008 100,000 Shorebank 200,000 4.450%, 02/14/2008 200,000 100,000 4.450%, 02/28/2008 100,000 300,000 4.380%, 03/27/2008 300,000 200,000 4.530%, 04/24/2008 200,000 100,000 4.200%, 05/29/2008 100,000 95,000 3.941%, 07/20/2008 95,000 286,650 4.650%, 08/14/2008 286,650 200,000 4.220%, 10/16/2008 200,000 95,000 3.980%, 11/06/2008 95,000 Wainwright 100,000 4.360%, 01/18/2008 100,000 2,900,934 Money Market: 9.6% 25,542,595 Fidelity Money Market Portfolio 25,542,595 TOTAL SHORT-TERM INVESTMENTS (Cost $28,443,529) 28,443,529 TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $210,095,332) 266,904,294 Liabilities in Excess of Other Assets: (0.2)% (565,272 ) TOTAL NET ASSETS: 100.0% $ 266,339,022 (a) Non-income producing security. ADR American Depository Receipt GDR Global Depository Receipt Percent of Country Net Assets Australia 1.36 % Austria 1.05 % Belgium 0.75 % Brazil 0.36 % Canada 1.19 % China 0.37 % Denmark 5.68 % Finland 3.45 % France 3.56 % Germany 8.23 % Hong Kong 0.51 % Italy 1.14 % Japan 9.76 % Netherlands 1.16 % New Zealand 0.10 % Norway 0.80 % Singapore 0.28 % Spain 2.89 % Sweden 8.95 % Switzerland 5.57 % United Kingdom 8.76 % United States 34.29 % Liabilities in Excess of Other Assets (0.21 )% 100.00 % The accompanying notes are an integral part of these financial statements. 14 STATEMENT OF ASSETS AND LIABILITIESat December 31, 2007 (unaudited) ASSETS Investments in securities, at value (cost $210,095,332 ) (Note 2) $ 266,904,294 Cash 111,349 Receivables: Dividends and interest 482,168 Fund shares sold 1,167,786 Translation of foreign currency 1,709 Prepaid expenses 26,404 Total assets 268,693,710 LIABILITIES Payables: Investment securities purchased 1,895,847 Fund shares redeemed 28,239 Investment advisory fees 216,061 Administration fees 20,473 Custody fees 21,585 Fund accounting fees 9,715 Transfer agent fees 22,611 Distribution fees 110,768 Chief compliance officer fees 1,417 Other accrued expenses 27,972 Total liabilities 2,354,688 NET ASSETS $ 266,339,022 COMPONENTS OF NET ASSETS Paid-in capital $ 208,939,578 Accumulated net investment loss (53,822 ) Accumulated net realized gain on investments and foreign currency transactions 644,304 Net unrealized appreciation on investments and foreign currency 56,808,962 Net assets $ 266,339,022 Retail Class: Net assets $ 177,995,048 Shares issued and outstanding (Unlimited number of shares authorized without par value) 4,959,954 Net asset value, offering price, and redemption price per share. $ 35.89 Institutional Class: Net assets $ 88,343,974 Shares issued and outstanding (Unlimited number of shares authorized without par value) 2,462,809 The accompanying notes are an integral part of these financial statements. 15 STATEMENT OF OPERATIONSFor the six months ended December 31, 2007 (unaudited) INVESTMENT INCOME Interest $ 1,185,055 Dividends (net of foreign withholding tax of $29,704) 600,035 Total investment income 1,785,090 EXPENSES (Note 3) Investment advisory fees 1,205,022 Distribution fees 217,119 Administration fees 118,774 Custody fees 51,903 Fund accounting fees 49,257 Transfer agent fees 48,790 Registration fees 33,615 Reports to shareholders 14,689 Audit fees 11,569 Trustee fees 7,603 Legal fees 6,849 Miscellaneous expenses 5,679 Chief compliance officer fees 2,916 Insurance expense 2,185 Total expenses 1,775,970 Less:fees waived (1,038 ) Net expenses 1,774,932 Net investment income 10,158 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments and foreign currency transactions 1,339,861 Change in net unrealized depreciation on investments and foreign currency (3,395,339 ) Change in net unrealized depreciation of translation of other assets and liabilities in foreign currency (5,028 ) Net realized and unrealized loss on investments and foreign currency transactions (2,060,506 ) Net decrease in net assets resulting from operations $ (2,050,348 ) The accompanying notes are an integral part of these financial statements. 16 (This Page Intentionally Left Blank.) 17 STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended 2007 June 30, (unaudited) 2007 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ 10,158 $ 1,990,331 Net realized gain on investments and foreign currency transactions 1,339,861 48,443 Change in net unrealized depreciation (appreciation) on investments and foreign currency (3,395,339 ) 39,849,712 Change in net unrealized depreciation (appreciation) of translation of other assets and liabilities in foreign currency (5,028 ) 3,378 Net increase (decrease) in net assets resulting from operations (2,050,348 ) 41,891,864 DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class (1,121,725 ) (1,548,567 ) Institutional Class (767,037 ) — From net realized gain: Retail Class (528,240 ) (1,444,815 ) Institutional Class (255,420 ) — Total distributions to shareholders (2,672,422 ) (2,993,382 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) 8,701,007 14,975,721 Net increase in net assets derived from net change in outstanding shares - Institutional Class (c) 22,429,397 66,225,856 Total increase in net assets from capital share transactions 31,130,404 81,201,577 Total increase in net assets 26,407,634 120,100,059 NET ASSETS Beginning of period/year 239,931,388 119,831,329 End of period/year $ 266,339,022 $ 239,931,388 Undistributed (accumulated) net investment income (loss) $ (53,822 ) $ 1,824,782 The accompanying notes are an integral part of these financial statements. 18 STATEMENTS OF CHANGES IN NET ASSETS, Continued (a)Summary of capital share transactions for Retail shares is as follows: Six Months Ended December 31, 2007 Year Ended (unaudited) June 30, 2007 Shares Value Shares Value Shares sold 819,178 $ 29,775,723 2,827,936 $ 93,763,181 Shares issued in reinvestment of distributions 44,147 1,606,062 87,541 2,862,594 Shares redeemed (b) (616,211 ) (22,680,778 ) (2,327,433 ) (81,650,054 ) Net increase 247,114 $ 8,701,007 588,044 $ 14,975,721 (b)Net of redemption fees of$4,344 and $3,013 respectively. (c)Summary of capital share transactions for Institutional shares is as follows: Six Months Ended December 31, 2007 Year Ended (unaudited) June 30, 2007(d) Shares Value Shares Value Shares sold 646,822 $ 23,740,992 1,861,715 $ 66,598,502 Shares issued in reinvestment of distributions 27,682 1,006,524 — — Shares redeemed (63,168 ) (2,318,119 ) (10,242 ) (372,646 ) Net increase 611,336 $ 22,429,397 1,851,473 $ 66,225,856 (d)Institutional shares have been offered since March 30, 2007. The accompanying notes are an integral part of these financial statements. 19 FINANCIAL HIGHLIGHTSFor a capital share outstanding throughout each period/year Retail Class Six Months Ended Year Period December 31, Ended Ended 2007 June 30, June 30 Year Ended August 31, (unaudited) 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period/year $ 36.54 $ 29.05 $ 25.49 $ 21.64 $ 19.47 $ 16.67 $ 19.52 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (0.07 ) 0.32 0.37 0.18 0.08 0.02 (0.05 ) Net realized and unrealized gain (loss) on investments (0.24 ) 7.79 3.41 3.77 2.13 2.79 (2.67 ) Total from investment operations (0.31 ) 8.11 3.78 3.95 2.21 2.81 (2.72 ) LESS DISTRIBUTIONS: From net investment income (0.23 ) (0.32 ) (0.16 ) (0.10 ) (0.04 ) — — From net realized gain (0.11 ) (0.30 ) (0.06 ) — — (0.02 ) (0.13 ) Total distributions (0.34 ) (0.62 ) (0.22 ) (0.10 ) (0.04 ) (0.02 ) (0.13 ) Paid-in capitalfrom redemption fees (Note 2) — * — * — * — * — * 0.01 — Net asset value, end of period/year $ 35.89 $ 36.54 $ 29.05 $ 25.49 $ 21.64 $ 19.47 $ 16.67 Total return (0.86 )%^ 28.18 % 14.88 %^ 18.27 % 11.36 % 16.90 % (14.04 )% RATIOs/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ 178.0 $ 172.2 $ 119.8 $ 88.4 $ 51.5 $ 22.5 $ 15.2 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 1.50 %+ 1.57 % 1.63 %+ 1.69 % 1.90 % 2.17 % 2.42 % After fees waived and expenses absorbed 1.50 %+ 1.50 % 1.50 %+ 1.50 % 1.50 % 1.50 % 1.50 % RATIO OF NET INVESTMENT GAIN (LOSS) TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed (0.10 )%+ 0.99 % 1.60 %+ 0.71 % 0.02 % (0.52 )% (1.27 )% After fees waived and expenses absorbed (0.10 )%+ 1.06 % 1.73 %+ 0.90 % 0.42 % 0.15 % (0.35 )% Portfolio turnover rate 2 %^ 0 % 4 %^ 1 % 4 % 10 % 8 % * Less than $.01 per share. ^ Not annualized + Annualized The accompanying notes are an integral part of these financial statements. 20 FINANCIAL HIGHLIGHTSFor a capital share outstanding throughout each period Institutional Class Six Months Ended December 31, 2007 Period Ended (unaudited) June 30, 2007* Net asset value, beginning of period $ 36.57 $ 34.44 INCOME FROM INVESTMENT OPERATIONS: Net investment income 0.03 0.16 Net realized and unrealized gain (loss) on investments (0.29 ) 1.97 Total from investment operations (0.26 ) 2.13 LESS DISTRIBUTIONS: From net investment income (0.33 ) — From net realized gain (0.11 ) — Total distributions (0.44 ) — Paid-in capital from redemption fees (Note 2) — — Net asset value, end of period $ 35.87 $ 36.57 Total return (0.74 )%^ 6.18 %^ RATIOs/SUPPLEMENTAL DATA: Net assets, end of period (millions) $ 88.3 $ 67.7 RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 1.20 %+ 1.23 %+ After fees waived and expenses absorbed 1.20 %+ 1.20 %+ RATIO OF NET INVESTMENT GAIN (LOSS) TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 0.12 %+ 2.28 %+ After fees waived and expenses absorbed 0.12 %+ 2.31 %+ Portfolio turnover rate 2 %^ 0 %^ * Institutional shares have been offered since March 30, 2007. ^ Not annualized + Annualized The accompanying notes are an integral part of these financial statements. 21 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited) NOTE 1 – ORGANIZATION Portfolio 21 (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 30, 1999. The Fund offers Retail and Institutional shares.Institutional shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations and corporations.Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek long-term growth of capital.The Fund seeks to achieve its objective by investing primarily in common stocks of domestic and foreign companies ofany size market capitalization that satisfy certain environmental responsibility criteria. On June 20, 2006 the Trust’s Board of Trustees approved a change in the Fund’s fiscal year-end from August 31 to June 30, effective with the ten month period ending June 30, 2006. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), and Small CapSM exchanges are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange 22 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days are valued at amortized cost, which when combined with accrued interest, approximates market value. The Fund may invest substantially in securities traded on foreign exchanges (see “Foreign Currency” below).Investments that are primarily traded on foreign exchanges are generally valued at the preceding closing values of such securities on their respective exchanges, or if there were no transactions on such day, at the mean between the bid and asked prices. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Fund’s Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.The Trust has selected FT Interactive Data (“FTID”) to provide fair value pricing data with respect to certain security holdings held by certain Funds. The use of this third-party pricing service is designed to capture events occurring after a foreign exchange closes that may affect the value of certain holdings of certain Fund’s securities traded on those foreign exchanges.As of December 31, 2007, the Fund did not hold fair valued securities other than securities fair valued by FTID. B. Foreign Currency.Investment securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollar amounts at the date of valuation. Purchases and sales of investment securities and income and expense items denominated in foreign currencies are translated into U.S. dollar amounts on the respective dates of such transactions. The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the 23 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. The Fund reports net realized foreign exchange gains or losses that arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the fair values of assets and liabilities, other than investments in securities at fiscal period end, resulting from changes in exchange rates. C. Federal Income Taxes. The Fund has elected to be taxed as “regulated investment company” and intends to distribute substantially all taxable income to its shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies.Therefore, no provision for federal income taxes or excise taxes has been made. In order to avoid imposition of the excise tax applicable to regulated investment companies, the Fund intends to declare each year as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and 98% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts, if any, from prior years. Under current tax laws, losses after October 31 may be deferred and treated as occurring on the first business day of the following fiscal year. D. Security Transactions and Investment Income.Investment securities transactions are accounted for on the trade date.Gains and losses realized on sales of securities are determined on a first-in, first-out basis.Discounts/premiums on debt securities purchased are accreted/amortized over the life of the respective securities using the effective interest method.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis. Other non-cash dividends are recognized as investment income at the fair value of the property received. Withholding taxes on foreign dividends have been provided for in accordance with the Trust’s understanding of the applicable country’s tax rules and rates. 24 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued E. Distributions to Shareholders.Distributions to shareholders from net investment income and net realized gains on securities for the Fund normally, which are determined in accordance with income tax regulations, are declared and paid on an annual basis.Distributions are recorded on the ex-dividend date. F. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amount of revenue and expenses during the reporting period.Actual results could differ from those estimates. G. Share Valuation. The net asset value (“NAV”) per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent.The Fund’s shares will not be priced on the days on which the NYSE is closed for trading.The offering and redemption price per share for the Fund is equal to the Fund’s net asset value per share.The Fund charges a 2.00% redemption fee on shares held less than 60 calendar days.This fee is deducted from the redemption proceeds otherwise payable to the shareholder.The Fund retains the fee charged as paid-in-capital and such fees become part of the Fund’s daily NAV calculation. H. Guarantees and Indemnifications. In the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred.However, based on experience, the Fund expects the risk of loss to be remote. I. New Accounting Pronouncements. Effective July 13, 2006, the Fund adopted Financial Accounting Standards Board (“FASB”) Interpretation No. 48(“FIN 48”), “Accounting for Uncertainty in Income Taxes”.FIN 48 requires the evaluation of tax positions taken on previously filed tax returns or expected to be taken of future returns.These positions must meet a “more likely than not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained upon examination.In evaluating whether a tax position has met the 25 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued recognition threshold, the Fund must presume that the position will be examined by the appropriate taxing authority that has full knowledge of all relevant information.Taxpositions not deemed to meet the “more likely than not” threshold are recorded as a tax expense in the current year. FIN 48 requires the Fund to analyze all open tax years, as defined by the Statute of Limitations, for all major jurisdictions.Open tax years are those that are open for exam by taxing authorities. Major jurisdictions for the Fund include Federal and Massachusetts.As of December 31, 2007, tax years include the tax years ended August 31, 2005 and ended June 30, 2006 through 2007.The Fund has no examination in progress. The Fund has reviewed all open tax years and major jurisdictions and concluded that the adoption of FIN 48 resulted in no effect to the Fund’s financial position or results of operations.There is no tax liability resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax return for the fiscal year-end June 30, 2008.The Fund is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. In September 2006, FASB issued FASB Statement No. 157, “Fair Value Measurement” (“SFAS 157”), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Fund believes adoption of SFAS 157 will have no material impact on its financial statements. NOTE 3 – COMMITMENTS AND OTHER RELATED PARTY TRANSACTIONS Portfolio 21 Investments (the “Advisor”) provides the Fund with investment management services under an Investment Advisory Agreement (the “Agreement”).Under the Agreement, the Advisor furnishes all investment advice, office space, certain administrative services, and provides most of the personnel needed by the Fund. As compensation for its services, the Advisor is entitled to a monthly fee at the annual rate of 0.95% based upon the average daily net assets of the Fund.As compensation for its services, for the six months ended December 31, 2007, the Fund incurred $1,205,022 in advisory fees. 26 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued The Advisor has contractually agreed to limit the Fund’s annual ratio of expenses to 1.50% for the Retail Class and 1.20% for the Institutional Class of the Fund’s average daily net assets.The contract’s term is indefinite and may be terminated only by the Board of Trustees.For the six months ended December 31, 2007 the Advisor waived $1,038 in fees for the Fund. The Advisor is permitted to seek reimbursement from the Fund, subject to limitations for fees waived and/or Fund expenses it pays over the following three years after payment. At December 31, 2007, the remaining cumulative unreimbursed amount paid and/or waived by the Advisor on behalf of the Fund that may be reimbursed was $374,449.The Advisor may recapture a portion of the above amount no later than the dates as stated below: Year of Expiration Amount August 31, 2008 $135,899 June 30, 2009 $117,068 June 30, 2010 $120,444 June 30, 2011 $ 1,038 The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement.Any such reimbursement is also contingent upon Board of Trustees review and approval prior to the time the reimbursement is initiated. U.S. Bancorp Fund Services, LLC (the “USBFS”), an indirect wholly-owned subsidiary of U.S. Bancorp, serves as the Fund’s Administrator (the “Administrator”) and, in that capacity, performs various administrative and accounting services for the Fund.USBFS also serves as the Fund’s fund accountant, transfer agent, dividend disbursing agent and registrar.The Administrator prepares various federal and state regulatory filings, reports and returns for the Fund; prepares reports and materials to be supplied to the trustees; monitors the activities of the Fund’s custodian, transfer agent and accountants; coordinates the preparation and payment of Fund expenses and reviews the Fund’s expense accruals.For its services, the Administrator receives a monthly fee at the following annual rate: First $50 million 0.15% of average daily net assets Next $50 million 0.12% of average daily net assets Next$50 million 0.10% of average daily net assets Over $150 million 0.05% of average daily net assets $30,000 minimum For the six months ended December 31, 2007 the Fund incurred $118,774 in administration fees. The officers of the Trust are employees of the 27 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued Administrator. The Chief Compliance Officer is also an employee of the Administrator. For the six months ended December 31, 2007, the Fund was allocated $2,916 of the Trust’s Chief Compliance Officer fee. Quasar Distributors, LLC (the “Distributor”) acts as the Fund’s principal underwriter in a continuous public offering of the Fund’s shares.U.S. Bank, N.A. serves as custodian (the “Custodian”) to the Fund. Both the Distributor and Custodian are affiliates of the Administrator. The Fund has adopted a Distribution Plan (the “Plan”) in accordance with Rule 12b-1 under the 1940 Act with respect to Retail shares.The Plan provides that the Fund may pay a fee to the Advisor, as Distribution Coordinator, at an annual rate of up to 0.25% of the average daily net assets of Retail shares.No distribution fees are paid by Institutional shares.The fee is paid to the Distribution Coordinator as compensation for distribution-related activities, not reimbursement for specific expenses incurred.For the six months ended December 31, 2007, the Fund incurred $217,119 in distribution fees. The Fund has entered into Sub-Transfer Agent Arrangements (the “Arrangements”) with respect to Retail Class shares.Under the Arrangements, the Fund will pay Sub-Transfer Agents, at an annual rate of up to 0.05% of the average daily net assets of Retail shares.All Arrangements must be approved by the Board of Trustees.For the six months ended December 31, 2007, the Fund incurred $27,932 in Sub-Transfer Agent fees. NOTE 4 – PURCHASES AND SALES OF SECURITIES For the six months ended December 31, 2007, the cost of purchases and the proceeds from the sale of securities, excluding short-term investments, were $23,700,607 and $4,719,002 respectively. There were no purchases or sales of long-term U.S. Government securities for the six months ended December 31, 2007. The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows: Cost of investments $ 210,095,332 Gross tax unrealized appreciation 67,976,817 Gross tax unrealized depreciation (11,167,855 ) Net tax unrealized appreciation $ 56,808,962 28 NOTES TO FINANCIAL STATEMENTSDecember 31, 2007 (unaudited), Continued NOTE 5 – DISTRIBUTIONS TO SHAREHOLDERS The tax character of distributions paid during the six months ended December 31, 2007 and the year ended June 30, 2007 was as follows: December 31, June 30, 2007 2007 Distributions paid from: Ordinary income $ 1,888,762 $ 1,548,567 Long-term capital gain 783,660 1,444,815 $ 2,672,422 $ 2,993,382 As of June 30, 2007, the components of accumulated earnings/(losses) on a tax basis were as follows: Net unrealized appreciation $ 60,204,301 Undistributed ordinary income 1,876,229 Undistributed long-term capital gain 87,549 Total distributable earnings $ 1,963,778 Net unrealized appreciation on foreign currency transactions 5,028 Post-October currency loss (50,893 ) Total accumulated gains $ 62,122,214 29 APPROVAL OF INVESTMENT ADVISORY AGREEMENT(unaudited) At a meeting held on August 13 and 14, 2007, the Board (which is comprised entirely of persons who are Independent Trustees as defined under the Investment Company Act) considered and approved the continuance of the Advisory Agreement with Portfolio 21 Investments (the “Advisor,” formerly known as Progressive Investment Management Corporation) for another annual term.At this meeting and at a prior meeting held on July 18 and 19, 2007, the Board received and reviewed substantial information regarding the Fund, the Advisor and the services provided by the Advisor to the Fund under the Advisory Agreement.In addition, the Board engaged an independent third party consulting firm to review the appropriateness of the peer group categories selected for comparison purposes.This information, together with the information provided to the Board throughout the course of the year, formed the primary (but not exclusive) basis for the Board’s determinations.Below is a summary of the factors considered by the Board and the conclusions that formed the basis for the Board’s approval of the continuance of the Advisory Agreement: 1. The nature, extent and quality of the services provided and to be provided by the Advisor under the Advisory Agreement. The Board considered the Advisor’s specific responsibilities in all aspects of day-to-day investment management of the Fund.The Board considered the qualifications, experience and responsibilities of the portfolio managers, as well as the responsibilities of other key personnel of the Advisor involved in the day-to-day activities of the Fund.In this regard, the Board considered the Advisor’s experience and expertise investing in companies with a commitment to environmental sustainability.The Board also considered the resources and compliance structure of the Advisor, including information regarding its compliance program, its chief compliance officer and the Advisor’s compliance record, and the Advisor’s business continuity plan.The Board also considered the prior relationship between the Advisor and the Trust, as well as the Board’s knowledge of the Advisor’s operations, and noted that during the course of the prior year they had met with the Advisor in person to discuss various marketing and compliance topics.The Board concluded that the Advisor had the quality and depth of personnel, resources, investment methods and compliance policies and procedures essential to performing its duties under the Advisory Agreement and that the nature, overall quality, cost and extent of such management services are satisfactory and reliable. 2. The Fund’s historical year-to-date performance and the overall performance of the Advisor.In assessing the quality of the portfolio 30 APPROVAL OF INVESTMENT ADVISORY AGREEMENT(unaudited), Continued management delivered by the Advisor, the Board reviewed the performance of the Fund on both an absolute basis, and in comparison to its peer funds as classified by Lipper.In reviewing the Fund’s performance as of May 31, 2007, the Board took into account that the Fund’s investment philosophy included an emphasis on environmentally sensitive investing, which may not be present in all of the Funds within its comparative peer group. The Board noted that the Fund’s performance was above the median of its peer group for all relevant time periods.The Board also noted that the Fund was ranked in the first quartile for the year-to-date and one-year periods and was ranked in the second quartile for the three-year and five-year time periods within the Lipper Global Multi-Cap Value Funds Universe.The Board also noted that during the course of the prior year they had met with the Advisor in person to discuss various performance topics.The Board concluded that it was satisfied with the Fund’s overall performance record. 3. The costs of the services to be provided by the Advisor and the structure of the Advisor’s fees under the Advisory Agreement.In considering the advisory fee and total fees and expenses of the Fund, the Board reviewed comparisons to its peer funds and separate accounts for other types of clients advised by the Advisor, as well as all expense waivers and reimbursements.The Board noted that other accounts managed by the Advisor do not have the same or similar strategy to that of the Fund.The Board received information that the advisory fee is equal to the fee the Advisor charges its separately managed accounts at lower asset levels and above the fee it charges its separately managed accounts at higher asset levels. The Board noted that the Advisor had agreed to waive its fees or reimburse the Fund for certain of its expenses to the extent necessary to maintain an annual expense ratio for the Fund of 1.50% for Class R Shares and 1.20% for Class I Shares.The Board noted that the Fund’s advisory fee on both a contractual basis and net of fee waivers or expense reimbursements was slightly higher than the peer group median.The Board also noted, however, that the Fund’s total expense ratio was below the peer group median.The Board concluded that the fees paid to the Advisor were fair and reasonable in light of comparative performance and expense and advisory fee information. 31 APPROVAL OF INVESTMENT ADVISORY AGREEMENT(unaudited), Continued 4. Economies of Scale. The Board also considered that economies of scale would be expected to be realized by the Advisor as the assets of the Fund grow.The Board noted that the Advisor has contractually agreed to reduce its advisory fees or reimburse expenses so that the Fund does not exceed its specified expense limitations.The Board concluded that there were no effective economies of scale to be shared with the Fund at current asset levels, but considered revisiting this issue in the future as circumstances changed and asset levels increased. 5. The profits to be realized by the Advisor and its affiliates from their relationship with the Fund.The Board reviewed the Advisor’s financial information and took into account both the direct benefits and the indirect benefits to the Advisor from advising the Fund.The Board considered the profitability to the Advisor from its relationship with the Fund and considered any additional benefits derived by the Advisor from its relationship with the Fund, particularly benefits received in the form of 12b-1 fees paid to the Advisor.The Board noted that the Fund does not currently have any “soft dollar” arrangements.After such review, the Board determined that the profitability to the Advisor with respect to the Advisory Agreement was not excessive, and that the Advisor had maintained adequate profit levels to support the services it provides to the Fund. No single factor was determinative of the Board’s decision to approve the continuance of the Advisory Agreement, but rather the Board based its determination on the total mix of information available to them.Based on a consideration of all the factors in their totality, the Board determined that the advisory arrangements with the Advisor, including the advisory fee, were fair and reasonable.The Board therefore determined that the continuance of the Advisory Agreement would be in the best interests of the Fund and its shareholders. 32 INFORMATION ABOUT PROXY VOTING(unaudited) A description of the policies and procedures that Portfolio 21 uses to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling (866) 209-1962. Furthermore, you can obtain the description on the SEC’s website at www.sec.gov. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12- month period ended June 30 is available without charge, upon request, by calling (866) 209-1962 or through the SEC’s website at www.sec.gov. INFORMATION ABOUT THE PORTFOLIO HOLDINGS(unaudited) Portfolio 21 files its complete schedule of portfolio holdings for its first and third fiscal quarters with the SEC on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling (866) 209-1962.Furthermore, you will be able to obtain the Form N-Q on the SEC's website at www.sec.gov. INFORMATION ABOUT HOUSEHOLDING To reduce expenses, we may mail only one copy of the Fund’s prospectus and each annual and semi-annual report to those addresses shared by two or more accounts. If you wish to receive individual copies of these documents, please call us at (866) 209-1962 (or contact your financial institution). We will begin sending you individual copies thirty days after receiving your request. INFORMATION ABOUT ELECTRONIC DELIVERY OF DOCUMENTS Portfolio 21 is pleased to offer the convenience of viewing shareholder communications, including the fund prospectuses, annual reports, and proxy statements online.Please go to www.Portfolio21.com for more information or to sign up for this service. 33 (This Page Intentionally Left Blank.) (This Page Intentionally Left Blank.) Advisor PORTFOLIO 21 INVESTMENTS 721 NW 9th Avenue Portland, Oregon97209 (877) 351-4115 Distributor QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Custodian U.S. BANK, N.A. Custody Operations 1555 N. RiverCenter Drive, Suite 302 Milwaukee, Wisconsin53212 Transfer Agent U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Independent Registered Public Accounting Firm TAIT, WELLER & BAKER LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania19103 Legal Counsel PAUL, HASTINGS, JANOFSKY & WALKER, LLP 55 Second Street, 24th Floor San Francisco, California94105 Portfolio 21 – Retail Class Symbol – PORTX CUSIP – 742935588 Portfolio 21 – Institutional Class Symbol – PORIX CUSIP – 742935356 Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of trustees. Item 11. Controls and Procedures. (a) The Registrant’s President and Treasurer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Incorporate by reference to previous Form N-CSR filing. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Robert M. Slotky Robert M. Slotky, President Date March 6, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robert M. Slotky Robert M. Slotky, President Date March 6, 2008 By (Signature and Title) /s/ Eric W. Falkeis Eric W. Falkeis, Treasurer Date March 7, 2008 * Print the name and title of each signing officer under his or her signature.
